SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):October 31, 2007 Furniture Brands International, Inc. (Exact name of Registrant as specified in charter) Delaware 001-00091 43-0337683 (State of Incorporation) (Commission (IRS Employer File Number) Identification Number) 101 South Hanley Road, St. Louis, Missouri63105 (Address of principal executive offices) (zip code) (314) 863-1100 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Conditions Attached as Exhibit99.1, and incorporated herein by reference, is a copy of the Company’s press release dated October31, 2007 announcing its financial results for the third quarter of 2007. The information in this Form 8-K (including Exhibit99.1) shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 8.01. Other Events On November 1, 2007, the Company issued a press release announcing that its Board of Directors declared a quarterly dividend of $0.16 per common share payable November 23, 2007 to shareholders of record at the close of business on November 12, 2007.A copy of the press release is furnished as Exhibit 99.2 to this report and is incorporated herein. Item 9.01. Financial Statements and Exhibits (d) Exhibits The following exhibit relating to Item2.02 shall be deemed to be furnished, and not filed: 99.1 Press Release issued by the Company, dated October 31, 2007, announcing its financial results for the third quarter of 2007. 99.2 Press Release issued by the Company, dated November 1, 2007, announcing a declaration by its Board of Directors of a quarterly dividend. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Furniture Brands International, Inc. By: /s/ Richard R. Isaak Richard R. Isaak Controller and Chief Accounting Officer Dated: November 2, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release issued by the Company, dated October 31, 2007, announcing its financial results for the third quarter of 2007. 99.2 Press Release issued by the Company, dated November 1, 2007, announcing a declaration by its Board of Directors of a quarterly dividend.
